Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	This office action is in response to Applicant’s Amendments and arguments filed 27 September 2021.  As directed by Applicant, Claims 1, 5, 6, 7, 10, 13, 14, 15, 16, 21, 22, 23 and 25 are amended.  No claims are cancelled or added.  This is a Final Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kertesz (U.S. Patent Application Publication 2005/ 0084255) in view of Augustine (U.S. Patent Application Publication 2007/ 0068923) and Blair (U.S. Patent Application 2016/ 0294040).
Regarding claim 1, Kertesz discloses a heating device for warming medical solutions contained within a tubular medical device (Kertesz, Abstract, “fluid line” with “conductor” for heating; “medical device” is intended use and does not affect the structure of the heating sleeve) comprising: a tubular sleeve having an central channel configured to receive a tubular medical device (Kertesz, figs. 1 &2; Abstract, “pipe provided with a sleeve of …fabric”; ¶0005, “electrical heating conductor is woven …into the reinforcing fabric; “medical device” is intended use and does not affect the structure of the heating sleeve).  
Kertesz does not specifically disclose “said tubular sleeve being a fabric having a flexible metallic layer, a first electrically insulative layer coupled to said flexible metallic layer, an electrically resistive heating element coupled to said first electrically insulative layer oppositely disposed from said flexible metallic layer, a second electrically 

However, Blair teaches, regarding a layered heating blanket “for medical use” (Blair, title),  a fabric 18 (fig. 5), a first electrically insulative layer 38 or 44 (foam sheet or thermoplastic, fig. 1) coupled to said flexible metallic layer (fig. 1), an electrically resistive heating element 17 (fig. 1) coupled to said first electrically insulative layer, a second electrically insulative layer 40 (fig. 1) covering said electrically resistive heating element oppositely disposed from said first electrically insulative layer 38 or 44 (fig. 1).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kertesz with the layers of Blair, in order to have a safer product, with more layers and insulation, but at the same time, a really good heating product that is able to focus the heat in the desired location (Blair, abstract)
However, notably, Kertesz in view of Blair still do not teach “a flexible metallic layer”.  However, Augustine teaches such a layer (Augustine, element 212, Fig. 2B annotated below, ¶0041 “heat spreading layer”, “aluminum foil”; ¶¶0030 and 0031, demonstrates the resistive nature of the heating element 10-“a ribbon of cloth that has been coated with a conductive metal” … “[a] resistance of such a conductive fabric may be tailored…[r]esistances over surface areas of conductive fabrics such these may vary”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kertesz in view of Blair with a metallic layer in order to equalize and even out the heat that is being generated from the heating elements in order to have a better and less dangerous heating experience where the who device is being heated equally, and aluminum foil is  an incredible conductor of heat.

Regarding claim 2, Kertesz in view of Augustine and Blair teaches all the limitations of claim 1, as above, but does not further teach a device comprising a third electrically insulative layer  coupled to said flexible metallic layer and positioned oppositely disposed from said first electrically insulative layer.  However, Augustine further teaches this layer (n Augustine, fig. 2B, above, layer 210, separating the heat spreader from the heating element 10).   Thus, it would have been obvious to one having ordinary skill in the art a the time of the invention to further modify Kertesz in vew of Augustine and Blair with a further teaching of Augustine, in order to put an further insulative layer to further protect an operator and spread out the heat.
Regarding claim 3, Kertesz in view of Augustine and Blair teaches all the limitations of claim 1, but does not further teach a device wherein said heating elements are electrically conductive ink heating elements.   However, Augustine does teach that the heating elements could, in fact, be conductive ink elements ( Augustine, ¶0028, “heating element 10 comprises a conductive fabric or a fabric incorporating closely spaced conductive elements … Some examples of conductive fabrics which may be employed by embodiments of the present invention include, without limitation, carbon fiber fabrics, fabrics made from carbonized fibers, woven or non-woven non-conductive substrates coated with a conductive material, for example, polypyrrole, carbonized ink, or metalized ink.”  It is well known in the art to substitute such heating elements advantages in space or weight or flexibility.  Thus it would have been obvious to one 
Regarding claim 7, Kertesz in view of Augustine and Blair teaches all the limitations of claim 1, as above, but do not further comprise, in this combination, a heating blanket comprising an electrical control circuit electrically coupled to said electrically resistive heating element.  However, Augustine teaches such a control unit (Augustine, console 333, ¶0046).  The advantage of the console/controller is for controlling power to the heating elements, and for using the sensors to modulate the heat in a conventional way, so as to heat the user comfortably.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Terrell in view of Augustine and Blair with Augustine, to add a controller to the heating elements already combined with Terrell, so as to, in a conventional way, control the heat and feedback to a user so as to heat up a user comfortably.
Regarding claim 8, Kertesz in view of Augustine and Blair teaches all the limitations of claim 1, as above, but do not further teach a device comprising, in this combination, a device comprising a controller to control the flow of electric current to said electrically resistive heating element.  However, Augustine teaches such a control unit (Augustine, console 333, ¶0046).  The advantage of the console/controller is for controlling power to the heating elements, and for using the sensors to modulate the heat in a conventional way, so as to heat the user comfortably.  Thus, it would have .

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kertesz (U.S. Patent Application Publication 2005/ 0084255) in view of Augustine (U.S. Patent Application Publication 2007/ 0068923) and Blair (U.S. Patent Application 2016/ 0294040) and further in view of Terrell (U.S. Patent Application Publication 2015/0072113).
Regarding claim 5, Kertesz in view of Augustine and Blair teaches all the limitations of claim 1, but does not further teach a device wherein said second electrically insulative layer is a spunbond material.  However, Terrell teaches that the outer electrically insulative layer can be spunbound (Terrell, abstract, element 18, spunbond thermoplastic material ¶11).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kertesz in view of Augustine and Blair with a Terrell, to have the layer be made of spunbound material, in order to create a good electrically insulative layer in a conventional way known to the applicant’s, to better protect the object of being heated and also the operator handling the heating device.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kertesz (U.S. Patent Application Publication 2005/ 0084255) in view of Augustine (U.S. Patent  
Regarding claim 4, Kertesz in view of Augustine and Blair teaches all the limitations of claim 1, as above, but do not further teach a device wherein said heating elements include a carbon veil layer.   However,  Burton teaches such a veil (Burton, ¶0021, 0069 “carbon fiber veil”).  These are alternative suitable heat spreading materials for uniform heat distribution in resistive heaters.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to substitute (MPEP § 2143(B)) such a carbon veil of Burton for the heating element in Kertesz in view of Augustine and Blair and, in order to advance the desired result of uniform flexible heating for this conventional heat spreading material.

Claims 6 and rejected under 35 U.S.C. 103 as being unpatentable over Kertesz (U.S. Patent Application Publication 2005/ 0084255) in view of Augustine (U.S. Patent Application Publication 2007/ 0068923), and Blair (U.S. Patent Application 2016/ 0294040), , , and further in view Zainzinger (U.S. Patent Application Publication 2013/ 0020304).
Regarding claim 6, Kertesz  in view of Augustine, and Blair teaches all the limitations of claim 1, as above, but do not further teach a device wherein said electrically resistive heating element comprises a plurality of electrically resistive heating elements which are electrically coupled together through electrically conductive ink strips.   However, Augustine does teach that the heating elements could, in fact, be Augustine, ¶0028, “heating element 10 comprises a conductive fabric or a fabric incorporating closely spaced conductive elements … Some examples of conductive fabrics which may be employed by embodiments of the present invention include, without limitation, carbon fiber fabrics, fabrics made from carbonized fibers, woven or non-woven non-conductive substrates coated with a conductive material, for example, polypyrrole, carbonized ink, or metalized ink.”).  Furthermore, It is also well-known in heating blankets and fabric, as Zainzinger teaches, 26 – Fig. 3, to have “electrically resistive heating element comprises a plurality of electrically resistive heating elements which are electrically coupled together through electrically conductive ink strips” (Zainzinger, ¶0055, “electrical connections may be made between the electrically conductive pathways by printing onto them with electrically conductive ink”)  in order to have good connections but to keep the fabric as flexible as possible.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Kertesz  in view of Augustine, and Blair with Zainzinger to have conductive ink as electrical connections between heating elements, in order to in order to have good connections of heating elements but also to keep the fabric as flexible as possible and to use a well-known substitution for flexible heating elements to do it.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kertesz (U.S. Patent Application Publication 2005/ 0084255) in view of Augustine (U.S. Patent Application Publication 2007/ 0068923), and Blair (U.S. Patent Application 2016/ 
Regarding claim 9, Kertesz in view of Augustine and Blair  teaches all the limitations of claim 8, as above, but do not further teach a device wherein said controller controls the electric current to said electrically resistive heating element in accordance with the flow of a medical solution passing through said central channel of said heating device.   However, Shigezawa teaches a device wherein said controller controls the electric current to said electrically resistive heating element in accordance with the flow of a medical solution passing through said central channel of said heating device (Shigezawa, Abstract, heating medical tubing to control heating of fluid; “heat controlling unit adjusts an electrical current…regulating the amount of heat delivered to the fluid”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the to modify Kertesz  in view of Augustine, and Blair with the further teachings of Shigezawa, to control the heat applied to a fluid, in order to apply appropriate heat to a medical solution in order to be effective in applying therapy, and further while controlling heating is already taught, it would be obvious to control the heating so that it is beneficial to the applications it is used for (i.e. heating a fluid)

Claims 10, 11, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell (U.S. Patent Application Publication 2015/ 0072113) in view of Augustine (U.S. Patent Application Publication 2007/ 0068923), Blair (U.S. Patent Application 2016/ 0294040), and Kertesz (U.S. Patent Application Publication 2005/ 0084255) and further in view of Burton (U.S. Patent Application Publication 2016/ 0221680).
Terrell, fig. 2, layer 18), a flexible metalized layer (16) covering an inboard surface of said first thermoplastic layer, a second thermoplastic layer (15) covering an inboard surface of said flexible metalized layer, an electrically resistive heating element veil covering an inboard surface of said second thermoplastic layer; and a third thermoplastic layer (17).
Terrell does not disclose a sleeve having an internal channel for receiving a structure carrying a medical solution, an electrically resistive heating element veil covering an inboard surface of said second thermoplastic layer; nor a third thermoplastic layer covering -19-an inboard surface of said electrically resistive heating element veil. Terrell does teach an effort to keep warm with better fabrics (Terrell, Abstract, ¶¶0002, 0003).  
Augustine teaches that it is conventional to have, in a heating blanket, “electrically resistive heating elements (Augustine, 10) coupled to said first fabric (Augustine, element 212, Fig. 2B annotated below, ¶0041 “heat spreading layer”; ¶¶0030 and 0031, demonstrates the resistive nature of the heating element 10-“a ribbon of cloth that has been coated with a conductive metal” … “[a] resistance of such a conductive fabric may be tailored…[r]esistances over surface areas of conductive fabrics such these may vary”) and  “covering said electrically resistive heating element and positioned oppositely from said first fabric with respect to said electrically resistive heating element.” (Augustine fig. 2B layer 20 are outer insulative layers). 

	Regarding the placement of the heating elements, Augustine further teaches the second insulative fabric (Augustine, 210) “covering said electrically resistive heating element (10) and positioned oppositely from the first fabric (Augustine, 212, fig. 2B and ¶0038),  and further, it is conventional to place heating elements immediately below the outer layer, as taught in Blair (Blair, ¶0074, “located beneath the cover sheet”).  The advantage is that this provides the most direct intense heating for the user, while still protecting them from shock with an electrically insulative layer (as a note, other configurations are possible, including putting the heating elements under a further layer of insulation, depending on the desired use of the heating blanket, Blair, ¶0074, ”Alternatively, heaters or heating elements may be located relative below [a] foam layer”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Terrell in view of Augustine with the teaching of Blair to use the configuration of Augustine, to have the heating elements covered by an insulative layer, even one next to the user, in order that the most direct heat is directed at the user while still protecting them from electric shock.
(Burton, ¶0021, 0069 “carbon fiber veil”).  These are alternative suitable heat spreading materials for uniform heat distribution in resistive heaters.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to substitute (MPEP § 2143(B)) such a carbon veil for the heating element in Terrell in view of Augustine and Blair, in order to advance the desired result of uniform flexible heating for this conventional heat spreading material.
Regarding a tubular sleeve having a central channel, Kertesz teaches such a sleeve with a central channel for a tube or pipe or something to pass through (Kertesz, figs. 1 &2; Abstract, “sleeve of …fabric”; ¶0005, “electrical heating conductor is woven …into the reinforcing fabric).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Terrell in view of Augustive and Blair, to have the heating blanket in a sleeve configuration in order to conventionally heat something going through the center of the sleeve, possibly a tube of fluid or piping, in a conventional way, and the fabric of Kertesz is already metallic and made of insulative thermoplastic (Kertesz, ¶0008), so it would have been obvious to design Terrell into such a sleeve for tubular heating.
It is noted that the heating of “a medical device” is in the preamble and is just intended use and does not affect the structure of the invention and that the fluid flowing through the tube may be of a medical nature.

Regarding claim 11, Terrell in view of Augustine, Blair, Kertesz and Swenson and Burton teaches all the limitations of claim 10, but does not further teach a device wherein said electrically resistive heating element veil includes a conductive ink Augustine, ¶0028, “heating element 10 comprises a conductive fabric or a fabric incorporating closely spaced conductive elements … Some examples of conductive fabrics which may be employed by embodiments of the present invention include, without limitation, carbon fiber fabrics, fabrics made from carbonized fibers, woven or non-woven non-conductive substrates coated with a conductive material, for example, polypyrrole, carbonized ink, or metalized ink.”  It is well known in the art to substitute such heating elements advantages in space or weight or flexibility.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to incorporate another teaching of Augustine into Terrell in view of Augustine and Blair, and Burton to substitute conductive ink for the heating element, in order to take advantage of space or weight or flexibility advantages of an ink over other, for instance, other conductive metal elements.


Regarding claim 12, Terrell in view of Augustine, Blair, Kertesz and Swenson and Burton teaches all the limitations of claim 11, but does not further teach a device comprising a first electrically insulative heat diffusing fabric covering said conductive ink electrically resistive heating element.   However, once the insulative elements are taught, as they are in Augustine, and can be ink and in a carbon veil, as they are in Burton, Terrell does teach that the first electrically insulative heat diffusing fabric covering said conductive ink electrically resistive heating element, and where it would be located (Terrell, fig. 2).

Regarding claim 13, Terrell in view of Augustine, Blair, Kertesz and Burton teaches all the limitations of claim 12, but does not further teach a device wherein said first electrically insulative heat diffusing fabric is a spunbond material.   However, Terrell does teach that the second thermoplastic layer is spunbond, to give the blanket a fluffier feel, to help provide an outside layer soft to the touch (Terrell, ¶0004, abstract, element 18, spunbond thermoplastic material ¶11), and Terrell further teaches that it has other layers that are thermoplastic (Terrell, Abstract, also layers 15 and 17 are thermoplastic). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have more spunbond thermoplastic layers in the metalized blanket, in order to create a heating blanket softer to the touch, seeing how this one especially has more potentially harder elements (i.e. heating elements) and having spunbond soft thermoplastic material is already being well used Terrell, so applying this teaching, to other layers, to make the whole fabric softer would be obvious.

Regarding claim 14, Terrell in view of Augustine, Blair, Kertesz and Burton teaches all the limitations of claim 13, as above, but do not further teach a device wherein said electrically insulative third fabric is a spunbond material.-14-  However, Terrell does teach that the second fabric, outermost layer, is spunbond, to give the blanket a fluffier feel, to help provide a metallized layer soft to the touch (Terrell, ¶0004, abstract, element 18, spunbond thermoplastic material ¶11) and Terrell also teaches that  5-others of its layers are thermoplastic (Terrell, Abstract also layers 15 and 17 are thermoplastic).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have more spunbond thermoplastic layers in 

Regarding claim 16, Terrell in view of Augustine, Blair, Kertesz and Burton teaches all the limitations of claim 10, as above, but do not further teach a device comprising an electrical control circuit electrically coupled to said electrically resistive heating element veil.  However, Augustine teaches such a control unit (Augustine, console 333, ¶0046).  The advantage of the console/controller is for controlling power to the heating elements the carbon veil, and for using the sensors to modulate the heat in a conventional way, so as to heat the user comfortably.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Terrell in view of Augustine Blair, Kertesz and Burton with Augustine, to add a controller to the heating elements already combined with Terrell, so as to, in a conventional way, control the heat and feedback to a user so as to heat up a user comfortably.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell (U.S. Patent Application Publication 2015/ 0072113) in view of Augustine (U.S. Patent Application Publication 2007/ 0068923) and Blair (U.S. Patent Application 2016/ 0294040) Kertesz and Burton and further in view of Zainzinger (U.S. Patent Application Publication 2013/ 0020304)



Regarding claim 15, Terrell in view of Augustine, Blair, Kertesz and Burton teaches all the limitations of claim 11, as above, but do not further teach a device wherein said conductive ink electrically resistive heating element comprises a plurality of electrically resistive heating elements which are electrically coupled together through electrically conductive ink strips.   However, Augustine does teach that the heating elements could, in fact, be conductive ink elements, and “elements” and “ink” may be substituted for each other, as is well known in the art ( Augustine, ¶0028, “heating element 10 comprises a conductive fabric or a fabric incorporating closely spaced conductive elements … Some examples of conductive fabrics which may be employed by embodiments of the present invention include, without limitation, carbon fiber fabrics, fabrics made from carbonized fibers, woven or non-woven non-conductive substrates coated with a conductive material, for example, polypyrrole, carbonized ink, or metalized ink.”).  Furthermore, It is also well-known in heating blankets and fabric, as Zainzinger teaches, 26 – Fig. 3, to have “electrically resistive heating element comprises a plurality of electrically resistive heating elements which are electrically coupled together through electrically conductive ink strips” (Zainzinger, ¶0055, “electrical connections may be made between the electrically conductive pathways by printing onto them with electrically conductive ink”)  in order to have good connections but to keep the fabric as flexible as possible.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Terrell in view of Augustine and Blair with Zainzinger to have conductive ink as electrical connections between heating elements, in order to in order to have good connections of .

Claim 17, 18, 19, 21, 23, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell (U.S. Patent Application Publication 2015/ 0072113) in view of Augustine (U.S. Patent Application Publication 2007/ 0068923), and Blair (U.S. Patent Application 2016/ 0294040),

Regarding claim 17, Terrell discloses a heating device comprising: a fabric having a flexible metallic layer (Terrell, fig. 2, 16) , a first electrically insulative layer (15) coupled to said flexible metallic layer, a second electrically insulative layer (18) and being positioned oppositely disposed from said first electrically insulative layer (Terrell, fig. 2).  
Terrell does not disclose an electrically resistive heating element coupled to said first electrically insulative layer positioned oppositely disposed from said flexible metallic layer and the second insulative layer coupled to said electrically resistive heating element.
Augustine teaches that it is conventional to have “electrically resistive heating elements (Augustine, 10) coupled to said first electrically insulative layer (Augustine, element 212, Fig. 2B, ¶0041 “heat spreading layer”; ¶¶0030 and 0031, demonstrates the resistive nature of the heating element 10-“a ribbon of cloth that has been coated with a conductive metal” … “[a] resistance of such a conductive fabric may be tailored…[r]esistances over surface areas of conductive fabrics such these may vary”) and positioned oppositely disposed from said flexible metallic layer and the second  (Augustine fig. 2B layer 20 are outer insulative layers).  The advantage, of course, would be to affect better heating, with a heating element rather than just an insulative blanket, and putting such heating elements in blankets, and even with metalized blankets, keeping them soft but functional.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Terrell with Augustine, to add the heating elements to a fabric in an effort to keep a user warm and generate heat in a blanket already made for insulation, Terrell already having the layers of conductive and/or nonconductive fabric to affect effective heating.
	Regarding the placement of the heating elements, Augustine further teaches the second insulative layer (Augustine, 210) and positioned oppositely from the first fabric (Augustine, 212, fig. 2B and ¶0038),  and further, it is conventional second insulative layer (outer layer) coupled to said electrically resistive heating element, as taught in Blair (Blair, ¶0074, “located beneath the cover sheet”).  The advantage is that this provides the most direct intense heating for the user, while still protecting them from shock with an electrically insulative layer (as a note, other configurations are possible, including putting the heating elements under a further layer of insulation, depending on the desired use of the heating blanket, Blair, ¶0074, ”Alternatively, heaters or heating elements may be located relative below [a] foam layer”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Terrell in view of Augustine with the teaching of Blair to use the configuration of Augustine, to have the heating elements covered by an insulative layer, even one next to the user, in 

As a note, a device “for warming medical solutions contained in a medical device” is in the preamble and is intended use and does not affect the structure of the invention, as long as the other elements are met and that heating device could be placed on something that contains medical solutions to be heated.

Regarding claim 18, Terrell in view of Augustine and Blair teach all the limitations of claim 17, as above, and further teach a device comprising a third electrically insulative layer (Terrell, 17, fig. 2) coupled to said flexible metallic layer and positioned oppositely disposed from said first electrically insulative layer (it is noted that while the fabric is present in Terrell, the layers are also present in Augustine, fig. 2B, above, layer 210, separating the heat spreader from the heating element 10).
Regarding claim 19, Terrell in view of Augustine and Blair teach all the limitations of claim 17, as above, but do not further teach, in this combination, a device wherein said heating elements are electrically conductive ink heating elements.  However, Augustine does teach that the heating elements could, in fact, be conductive ink elements ( Augustine, ¶0028, “heating element 10 comprises a conductive fabric or a fabric incorporating closely spaced conductive elements … Some examples of conductive fabrics which may be employed by embodiments of the present invention include, without limitation, carbon fiber fabrics, fabrics made from carbonized fibers, woven or non-woven non-conductive substrates coated with a conductive material, for example, polypyrrole, carbonized ink, or metalized ink.”  It is well known in the art to substitute such heating elements advantages in space or weight or flexibility.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to incorporate another teaching of Augustine into Terrell in view of Augustine and Blair, to substitute conductive ink for the heating element, in order to take advantage of space or weight or flexibility advantages of an ink over other, for instance, other conductive metal elements.
Regarding claim 21, Terrell in view of Augustine and Blair teach all the limitations of claim 17, as above, and further teach a device wherein said second electrically insulative layer is a spunbond material (Terrell, abstract, element 18, spunbond thermoplastic material ¶11).   
Regarding claim 23, Terrell in view of Augustine and Blair teaches all the limitations of claim 17, as above, but do not further comprise, in this combination, a device comprising an electrical control circuit electrically coupled to said electrically resistive heating element.  However, Augustine teaches such a control unit (Augustine, console 333, ¶0046).  The advantage of the console/controller is for controlling power to the heating elements, and for using the sensors to modulate the heat in a conventional way, so as to heat the user comfortably.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Terrell in view of Augustine and Blair with Augustine, to add a controller to the heating elements already combined with Terrell, so as to, in a conventional way, control the heat and feedback to a user so as to heat up a user comfortably.

(Augustine, console 333, ¶0046).  The advantage of the console/controller is for controlling power to the heating elements, and for using the sensors to modulate the heat in a conventional way, so as to heat the user comfortably.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Terrell in view of Augustine and Blair with Augustine, to add a controller to the heating elements already combined with Terrell, so as to, in a conventional way, control the heat and feedback to a user so as to heat up a user comfortably.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell (U.S. Patent Application Publication 2015/ 0072113) in view of Augustine (U.S. Patent Application Publication 2007/ 0068923), Blair (U.S. Patent Application 2016/ 0294040), and further in view of Burton (U.S. Patent Application Publication 2016/ 0221680) 
Regarding claim 20, Terrell in view of Augustine and Blair teaches all the limitations of claim 17, as above, but do not further teach a device wherein said heating elements include a carbon veil layer.   However,  Burton teaches such a veil (Burton, ¶0021, 0069 “carbon fiber veil”).  These are alternative suitable heat spreading materials for uniform heat distribution in resistive heaters.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to substitute (MPEP § 2143(B)) such a carbon veil of Burton for the heating element in Terrell in view of .

Claim 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell (U.S. Patent Application Publication 2015/ 0072113) in view of Augustine (U.S. Patent Application Publication 2007/ 0068923), and Blair (U.S. Patent Application 2016/ 0294040), Zainzinger (U.S. Patent Application Publication 2013/ 0020304).
Regarding claim 22, Terrell in view of Augustine and Blair teach all the limitations of claim 17, as above, but do not further teach a device wherein said electrically resistive heating element comprises a plurality of electrically resistive heating elements which are electrically coupled together through electrically conductive ink strips.  However, Augustine does teach that the heating elements could, in fact, be conductive ink elements, and “elements” and “ink” may be substituted for each other, as is well known in the art ( Augustine, ¶0028, “heating element 10 comprises a conductive fabric or a fabric incorporating closely spaced conductive elements … Some examples of conductive fabrics which may be employed by embodiments of the present invention include, without limitation, carbon fiber fabrics, fabrics made from carbonized fibers, woven or non-woven non-conductive substrates coated with a conductive material, for example, polypyrrole, carbonized ink, or metalized ink.”).  Furthermore, It is also well-known in heating blankets and fabric, as Zainzinger teaches, 26 – Fig. 3, to have “electrically resistive heating element comprises a plurality of electrically resistive heating elements which are electrically coupled together through electrically conductive ink strips” (Zainzinger, ¶0055, “electrical connections may be made between the electrically conductive pathways by printing onto them with electrically conductive ink”)  in order to have good connections but to keep the fabric as flexible as possible.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Terrell in view of Augustine and Blair with Zainzinger to have conductive ink as electrical connections between heating elements, in order to in order to have good connections of heating elements but also to keep the fabric as flexible as possible and to use a well-known substitution for flexible heating elements to do it.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell (U.S. Patent Application Publication 2015/ 0072113) in view of Augustine (U.S. Patent Application Publication 2007/ 0068923), Blair (U.S. Patent Application 2016/ 0294040), Shigezawa (U.S. Patent 6,641,556) and\ further in view of Kertesz (U.S. Patent Application Publication 2005/ 0084255) and Swenson (U.S. Patent 5,195,976).
Regarding claim 25, Terrell in view of Augustine and Blair teaches all the limitations of claim 24, as above, but do not further teach a device wherein said controller controls the electric current to said electrically resistive heating element in accordance with the flow of a medical solution passing through said central channel of said heating device.   However, Shigezawa teaches a device wherein said controller controls the electric current to said electrically resistive heating element in accordance with the flow of a medical solution passing through said central channel of said heating device (Shigezawa, Abstract, heating medical tubing to control heating of fluid; “heat controlling unit adjusts an electrical current…regulating the amount of heat delivered to the fluid”).  Thus, it would have been obvious to one having ordinary skill in the art at the 
Regarding a tubular sleeve having a central channel, Kertesz teaches such a sleeve with a central channel for a tube or pipe or something to pass through (Kertesz, figs. 1 &2; Abstract, “sleeve of …fabric”; ¶0005, “electrical heating conductor is woven …into the reinforcing fabric).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Terrell in view of Augustive and Blair, to have the heating blanket in a sleeve configuration in order to conventionally heat something going through the center of the sleeve, possibly a tube of fluid or piping, in a conventional way, and the fabric of Kertesz is already metallic and made of insulative thermoplastic (Kertesz, ¶0008), so it would have been obvious to design Terrell into such a sleeve for tubular heating to then be controlled as above.
Regarding the “flow of a medical solution passing through a central channel, now positively recited in the body of the claim,  that is still just intended use and does not affect the structure of the pipe warmer (i.e. how is this different than just “a solution”?).  Furthermore, it is conventional in the art to have pipe warmers for medical purposes, such as in Swenson (Swenson, Title; Abstract, “temperature regulation”; column 1 lines 43-52; Field of invention; heating intravenous fluids “during medical treatment”; heat exchanger element 41; column 7 lines 48-52; “heater wires”  “encased in an insulating cylindrical sheath”).Thus, given the above structure, it would have been obvious to one having ordinary skill in the art at the time of the invention to use the invention of Terrell in view of Augustine, Blair and Kertesz to heat medical pipes, as taught in Swenson, heat up liquids for the conventional administration intravenous fluids, so the body is not shocked to receive such fluids or to expend a lot of energy to raise the temperature of the fluid itself (Swenson, column 1 lines19-27, “the thermal load [of raising the temperature of IV fluid” is not trivial when compared to normal metabolic processes in humans.).

Response to Arguments
The §112 issues have been remedied and those rejections are withdrawn.
Applicant's arguments filed 27 September 2021 have been fully considered but they are not persuasive. Applicant argues, essentially that the prior art used is not analogous art, in that it is not for heating fluids in a medical setting, but rather are primarily directed to heating blankets used for warming people (Remarks, p. 10-11).  Applicant disagrees that the prior art references are not analogous art.  The prior art references are all used to keep heat or generate heat and using flexible material to do that.  This could arguably be “the same field of endeavor” (definition 1 of analogous art, MPEP § 2141(a)), or it could fall under the second definition, “the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  Here, although different things are being heated, using a flexible material with embedded heaters to heat an object is “reasonably pertinent”.  It is also noted that in Remarks, p. 12-13).  Further, in response to applicant's arguments against the references individually (Remarks, p. 12-14), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, in combination, all references being pertinent and analogous to the issue at hand, the invention as claimed would be obvious. 

Please contact Examiner regarding any questions or concerns.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        




/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        112321